DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II (claims 36–39) and species A (claims 27 and 30, now cancelled) in the reply filed on 11/28/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36–40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (US Pub. # 20150375543), hereinafter referred to as Barnett, in view of Hawryschuk et al. (US Pub. # 20140176641), hereinafter referred to as Hawryschuk, and in even further view of Ramesh et al. (US Pub. # 20140168313), hereinafter referred to as Ramesh.
Regarding claim 36, Barnett teaches, “A method for preventing condensation on print heads of print bars in a printing system (see paragraph [0134–0136]) comprising a first print bar (Fig. 28, upstream print bar 252) including a first plurality of print heads (Fig. 27, ref. # 100) and having mounted thereon a first blowing mechanism (forced gas module 152), blowing, from said first blowing mechanism into said first gap in a print direction (Fig. 28), a first gas flow having a first flow rate (paragraph [0151]), and a second print bar (Fig. 28, downstream print bar 152) including a second plurality of print heads (Fig. 27, ref. # 100) and having mounted thereon a second blowing mechanism (forced gas module 152) and blowing, from said second blowing mechanism into said second gap in said print direction (Fig. 28), a second gas flow having a second flow rate (paragraph [0151]), said second print bar being disposed downstream of said first print bar (Fig. 28).”  Barnett does not appear to teach, “an intermediate transfer member (ITM), and said second flow rate being different from said first flow rate, thereby to prevent condensation on said second plurality of print heads.” However, Hawryschuk teaches a printing system comprising a first blowing mechanism (blower 222) for blowing a first gas flow (cross module airflow 240) into a first upstream gap at a first flow rate (Fig. 2, 14; printing module 30-1), and a second blowing mechanism (blower 222) for blowing a second gas flow (cross module airflow 240) into a second downstream gap at a second flow rate (Fig. 2, 14; printing module 30-2), wherein second flow rate may be different from the first flow rate (airflow 240 for each printing module 30 is separately controlled according to various sensor data, type of ink, substrate speed, volume of ink droplets, etc.; paragraph [0118]) so as to more effectively reduce the risk that vaporized carrier fluid will condense on the nozzle plate to create printing artifacts (para. [0055–0058, 0135]). Furthermore, Ramesh teaches that indirect printing solves the issue of changing the physical properties of the media when ink is directly ejected onto the media (para. [0002]), comprising an intermediate transfer member (blanket 21). It would have been obvious to one skilled in the art at the time of filing to modify Barnett’s invention to include controlling the first and second gas flows in the manner taught by Hawryschuk, such that the first and second flow rates are different, and further utilizing an indirect printing configuration, as taught by Ramesh, to reduce or prevent changing the media’s physical properties. 
Regarding claim 37, Barnett does not necessarily teach, “wherein said second flow rate is greater than said first flow rate.” However, Hawryschuk teaches that concentrations of vaporized carrier fluid tend to increase in cascading fashion downstream (para. [0058]), and that flow rates are determined according to, inter alia, concentrations of vaporized carrier fluid (para. [0118]). Therefore, at the time of filing, it would have been obvious to set the second flow rate greater than the first flow rate.
Regarding claim 38, Barnett teaches, “wherein said printing system further includes a third print bar (Fig. 28, further downstream print bar 252) including a third plurality of print heads (Fig. 27, ref. # 100) spaced from said ITM by a third gap (Fig. 28) and having mounted thereon a third blowing mechanism (forced gas module 152), said third print bar being disposed downstream of said second print bar (Fig. 28); blowing, from said third blowing mechanism into said third gap in said print direction (Fig. 28), a third gas flow having a third flow rate (para. [0151]).” However, Barnett does not necessarily teach, “said third flow rate being different from said second flow rate, thereby to prevent condensation on said third plurality of print heads; a fourth print bar including a fourth plurality of print heads spaced from said ITM by a fourth gap and having mounted thereon a fourth blowing mechanism, said fourth print bar being disposed downstream of said third print bar; blowing, from said fourth blowing mechanism into said fourth gap in said print direction, a fourth gas flow having a fourth flow rate, said fourth flow rate being different from said third flow rate, thereby to prevent condensation on said fourth plurality of print heads.” However, Barnett teaches the desire for multi-color printing (Fig. 28; para. [0153]). Therefore, it would have been obvious to one skilled in the art at the time of filing to modify Barnett’s invention to include a similar fourth print bar and fourth blowing mechanism, downstream of the third print bar, so as to enable four-color image printing (CYMK). In doing so, the third and fourth flow rates are naturally also separately controlled according to various sensor data, type of ink, substrate speed, volume of ink droplets, etc., so as to be different from any of the first and second flow rates.
Regarding claim 39, Barnett does not appear to teach, “wherein at least one of the following is true: said third flow rate is greater than said second flow rate; and said fourth flow rate is greater than said third flow rate.” However, Hawryschuk teaches that concentrations of vaporized carrier fluid tend to increase in cascading fashion downstream (para. [0058]), and that flow rates are determined according to, inter alia, concentrations of vaporized carrier fluid (para. [0118]). Therefore, at the time of filing, it would have been obvious to set the third flow rate greater than the second flow rate.
Regarding claim 40, Barnett teaches, “wherein each of said first and second blowing mechanisms (Fig. 12A) includes a main body (see unreferenced body in Fig. 12A) defining a first chamber (inlet hole 524, slot 552) and a first gas flow outlet (Fig. 27, gas nozzle 154) in fluid connection with said first chamber (Fig. 12A, 27), said first chamber including at least two compartment (hole 524, slot 552) connected by at least one slot (channels of diffuser 520), and at least one perforated baffle plate (fins of diffuser 520), such that gas flow exiting said first gas flow outlet has an even pressure along a length of a corresponding said blowing mechanism (para. [0123]).”  



Allowable Subject Matter
Claims 41–43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 41–43, the prior art does not teach or suggest the claimed, “wherein said main body of each of said first and second blowing mechanisms includes a second chamber fluidly connected to a third chamber and a second gas flow outlet in fluid communication with said third chamber, the second chamber, third chamber and second gas flow outlet form a second flow path separate from a flow path formed by said first chamber and said first gas flow outlet.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852